t c memo united_states tax_court western management inc petitioner v commissioner of internal revenue respondent docket no filed date robert e kovacevich and richard w kochansky for petitioner milton b blouke and roger p law for respondent memorandum findings_of_fact and opinion foley judge the petition in this case was filed in response to a notice_of_determination concerning worker classification under section notice_of_determination unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued relating to petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa for and the first quarter of period in issue the issues for decision are whether robert e kovacevich kovacevich was petitioner’s employee for federal employment_tax purposes petitioner is entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended sec_530 petitioner owes employment_taxes pursuant to sec_3111 and sec_3301 and petitioner is liable for sec_6656 and sec_6662 penalties findings_of_fact on date kovacevich incorporated petitioner as robert e kovacevich p s a washington c_corporation whose name was subsequently changed to western management inc from its incorporation and through the period in issue petitioner’s only source_of_income was from the provision of legal services and kovacevich was petitioner’s sole shareholder president and secretary-treasurer in petitioner’s board_of directors voted to pay kovacevich dollar_figure in and dollar_figure annually thereafter kovacevich designated the seattle first national bank spokane and eastern branch seafirst as the depository for all of petitioner’s funds all moneys that were paid on continued all rule references are to the tax_court rules_of_practice and procedure petitioner’s accounts_receivable were deposited in the seafirst account kovacevich worked to hours per month for petitioner and performed all services necessary to generate gross_receipts on behalf of petitioner including paying creditors hiring employees signing checks determining employee compensation renewing petitioner’s malpractice insurance and signing petitioner’s federal tax returns no other person performed legal services on behalf of petitioner kovacevich received funds from petitioner as his needs arose and was not compensated for his services at predetermined intervals in and the first quarter of respectively petitioner paid kovacevich dollar_figure and dollar_figure petitioner issued checks to kovacevich his wife and their creditors eg nordstrom teneff jewelry fit and hollywood and national golf and kovacevich informed petitioner’s accountant and tax_return_preparer bob moe associates moe that the payments were draws petitioner classified the payments as loans on its corporate ledgers and did not file forms 1099-misc miscellaneous income relating to the payments petitioner also paid kovacevich’s law license renewal fees office expenses bar dues and health insurance premiums and deducted most of these expenses on its corporate_income_tax returns kovacevich and his wife kovacevichs maintained at farmers and merchant’s bank a personal line of credit on the corporate ledgers moe listed the checks written to farmers and merchants bank and mbna in the receivable from officer account these checks had an ln memo description indicating that the payment related to a loan or the receivable from officer account from through petitioner sponsored a defined_benefit_plan for kovacevich its only participant in and petitioner contributed dollar_figure and dollar_figure respectively to the plan petitioner’s fiscal_year ends on march on its corporate income returns for and petitioner deducted officers’ compensation expenses in the amounts of dollar_figure and dollar_figure respectively kovacevich in his capacity as president amended petitioner’s form_941 employer's quarterly federal tax_return with the following statement the amount of earnings_of employee robert e kovacevich was not clear hence was left off the employee paid all income_tax due hence the withholding is unnecessary however the social_security_tax is due a completed w-2 c term is included on date respondent sent petitioner a notice_of_determination in which respondent determined that kovacevich was an employee for federal employment_tax purposes and that petitioner was not entitled pursuant to sec_530 to relief from such classification enclosed with the notice_of_determination was a schedule setting forth petitioner’s liabilities as follows year deficiency dollar_figure big_number addition_to_tax sec_6656 dollar_figure penalty sec_6662 dollar_figure big_number on date the court filed respondent’s motion to dismiss in part for lack of jurisdiction and to strike as to the amounts of employment_taxes and additions to tax proposed for assessment by the respondent partial motion to dismiss on date the court filed petitioner’s response to the motion and granted the motion on date on date the court filed petitioner’s motion to dismiss for lack of jurisdiction and judgment on the pleadings motion to dismiss on october and the court held proceedings to determine whether petitioner properly classified kovacevich as an independent_contractor and whether petitioner is entitled to sec_530 relief on date congress amended sec_7436 to provide this court with jurisdiction to determine the correct amounts of federal employment_taxes in worker classification cases see community renewal tax relief act of crtra publaw_106_554 sec f stat 2763a-643 that amendment was retroactive to date crtra sec g stat 2763a-643 on date the court vacated its date order of dismissal and denied respondent’s motion on date the court held proceedings to determine the correct amount of employment_taxes at the time the petition was filed petitioner’s principal_place_of_business was spokane washington opinion i jurisdiction petitioner contends that this court lacks jurisdiction to determine the correct amount of employment_taxes because sec_7436 was amended after this court granted respondent’s partial motion to dismiss the notice_of_determination is invalid and no employment_tax is due a our decision to vacate the date order was proper petitioner contends that the court improperly vacated its date order which granted respondent’s partial motion to dismiss petitioner relying on 514_us_211 contends that the constitution’s separation of powers principles and the due process clause of the fifth_amendment prohibit the reopening of final judgments relating to sec_7436 cases petitioner’s reliance on plaut is misplaced in plaut the action was dismissed and the judgment of dismissal became final prior to the enactment of the applicable statute specifically the judgment of the district_court dismissing that case with prejudice was entered on date was not appealed and became final days later legislation purporting to authorize the reopening of that final judgment and the reinstatement of the complaint was signed into law by the president on date the supreme court held that the retroactive legislation was unconstitutional to the extent it required federal courts to reopen judgments that became final before its enactment plaut v spendthrift farm supra plaut is distinguishable because the amendment to sec_7436 does not require the reopening of judgments which had become final prior to the amendment’s enactment cf plaut v spendthrift farm supra pincite vacating the order was within our authority and consistent with the amendment and its effective date see sec_7436 moreover our judgment in this case is not yet final see sec_7481 rule a consequently plaut is inapplicable accordingly this court’s decision to vacate its date order was proper 116_tc_79 n b_notice of determination petitioner contends that the notice_of_determination is invalid because the unexplained arrows and rounding of the amounts used to determine the deficiencies indicate vagueness challenges regarding the validity of a notice_of_determination are analogous to such challenges to a notice_of_deficiency 113_tc_250 holding that a notice_of_determination was not invalid for failure to specify the names of the individuals whose status had been determined pursuant to sec_7436 a notice_of_deficiency is not invalid for failure to explain the adjustments failure to cite statutory provisions on which respondent relied or inconsistencies in the notice_of_deficiency id pincite 90_tc_110 47_tc_340 there is no dispute that the name of the taxpayer the affected tax periods and the amounts of the deficiencies are set forth in the notice_of_determination generally the court will not examine respondent’s motives or procedure leading to his determination relating to a notice_of_deficiency see 79_tc_185 62_tc_324 similarly petitioner has not identified any reason to examine respondent’s motives or procedure leading to his determination pursuant to sec_7436 c kovacevichs’ fica tax payment on date the court filed petitioner’s motion to dismiss on the ground that the court lacks jurisdiction because the kovacevichs allegedly paid all of their fica_taxes our jurisdiction pursuant to sec_7436 is based upon whether petitioner properly classified kovacevich as an independent_contractor and whether petitioner is entitled to sec_530 relief henry randolph consulting v commissioner supra in addition we have jurisdiction to determine petitioner’s employment_tax liability relating to amounts petitioner paid kovacevich in and sec_7436 therefore petitioner’s motion to dismiss will be denied ii employment status sec_3111 and sec_3301 impose taxes on employers under fica and futa respectively based on wages paid to employees employee is defined for purposes of the fica tax in sec_3121 with certain modifications not germane here this definition applies for purposes of the futa_tax as well sec_3306 pursuant to sec_3121 the term employee includes any individual who has the status of an employee under the common_law paragraphs and of sec_3121 delineate statutory employees these individuals are considered employees regardless of their status under the common_law rules see 119_tc_121 any officer of a corporation is a statutory_employee if such officer performs substantial services for a corporation and receives remuneration for those services see 117_tc_141 affd sub nom 54_fedappx_100 3d cir sec_3121 sec_31_3121_d_-1 employment_tax regs kovacevich was a statutory_employee because at all relevant times he served as petitioner’s president and secretary-treasurer worked in all significant aspects of petitioner’s business performed substantial services for petitioner in his capacity as an officer and obtained remuneration for such services from petitioner as his needs arose iii sec_530 of the revenue act of sec_530 provides relief from employment_tax liability notwithstanding the actual relationship between the taxpayer and the individual performing services sec_530 the taxpayer however must establish it did not treat the worker as an employee filed all returns for periods after date on a basis consistent with the taxpayer’s treatment of such worker as not being an employee and had a reasonable basis for not treating the worker as an employee sec_530 and joseph m grey pub accountant p c v commissioner supra pincite petitioner contends that the court’s determination of whether kovacevich is an employee or independent_contractor is controlled by clackamas gastroenterology associates p c v wells u s __ 123_sct_1673 date we disagree in clackamas the court simply held that in determining whether four director-shareholder physicians were employees or employers for purposes of the americans with disabilities act of the common-law element of control is the principal guidepost the court did not consider whether these individuals were employees or independent contractors for fica and futa purposes for employment_tax purposes kovacevich is a statutory_employee pursuant to sec_3121 and we need not resort to the common-law principles considered in clackamas petitioner treated kovacevich as an employee sec_530 petitioner’s board_of directors voted to pay kovacevich a dollar_figure salary and issued a form_w-2 wage and tax statement relating to in addition kovacevich in his capacity as petitioner’s president filed an amended form_941 for with the following statement the amount of earnings_of employee robert e kovacevich was not clear hence was left off the employee paid all income_tax due hence the withholding is unnecessary however the social_security_tax is due a completed w-2 c term is included emphasis added furthermore petitioner did not file forms relating to payments made to kovacevich sec_530 thus petitioner fails the first two requirements and accordingly is not entitled to relief iv liability for employment_tax petitioner paid kovacevich dollar_figure and dollar_figure in wages during and the first quarter of respectively because we have determined that kovacevich is an employee under sec_3121 and sec_3306 petitioner is liable for fica and futa taxes as determined by respondent see sec_3306 and b a and b v penalties under sec_6656 and sec_6662 sec_6656 imposes a penalty equal to percent of the portion of an underpayment in tax that is required to be deposited if the failure to deposit is more than days beyond the prescribed deadline see sec_6656 sec_31_3402_b_-1 sec_31_3402_c_-1 employment_tax regs petitioner has not established reasonable_cause for failing to make the required deposits of tax therefore we sustain respondent’s determination see 251_f3d_862 9th cir sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence petitioner’s contention that amounts paid to kovacevich were not wages is meritless see van camp bennion v united_states supra pincite stating that the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim 918_f2d_90 9th cir petitioner did not exercise due care in the filing of its return and thus is liable for the sec_6662 penalty therefore we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an order denying petitioner’s motion to dismiss will be issued and decision will be entered under rule
